Per Curiam. Claimant filed a claim in the amount of $29.47 for court reporting services rendered by her on May 1, 1974. The record discloses that the law firm of Sidley and Austin hired Claimant to report the deposition of Donald F. Carey in the matter of Environmental Protection Agency of the State of Illinois v. Illinois Nitrogen Corporation. The record also discloses that an Assistant Attorney General in the Environmental Control Divison of the Attorney General’s office ordered a copy of the transcript from Claimant. The Attorney General’s office forwarded the bill received from Claimant to the Illinois Environmental Protection Agency which refused to pay on the grounds that the Agency did not order nor receive the transcript. The record is silent as to why the Attorney General’s office has not paid the bill despite the fact that the Assistant Attorney General, acting in his official capacity, ordered and received the transcript. It is hereby ordered that the sum of $29.47 be paid to claimant.